Evans, Judge,
dissenting.
Samuel Holcombe and his wife were insured against accidental death in a policy written by Allstate Insurance Company, if insured sustained an injury while occupying a private passenger automobile. Ms. Usalavage (her *334daughter) was beneficiary in an identical policy written by Beneficial Standard Life Insurance Company. Mrs. Holcombe had a history of arteriosclerosis, having previously had an operation involving an arterial transplant.
On June 8, 1971, she was injured in an automobile incident in a parking lot when the steering wheel of the automobile driven by her came off, the automobile hit a curve and ran down an incline. She injured her abdomen, but refused to go to the hospital. Instead she went home and went to bed. The next day her abdomen was considerably swollen but she still refused to go to the hospital. Her sister who was a practical nurse came to take care of her. The next night her abdomen was still swollen and her family doctor was called who tried to get her to go to the hospital, but she refused. She never got out of bed, began hemorrhaging on June 17, and died on June 18, 1971, at DeKalb General Hospital.
Proof of loss and claim was made, and the insurer refused to pay. Samuel L. Holcombe, as beneficiary, sued to collect on the policy. Ms. Usalavage likewise filed suit.
The lower court denied a motion for summary judgment by the defendant, which ruling was affirmed and is fully reported in Allstate Ins. Co. v. Holcombe, 132 Ga. App. 111 (207 SE2d 537). In a whole court decision, voting 7 to 2, this court held a fact question remained, whether the deceased died as a result of the accidental injury received in the automobile incident 8 days before her death although the death certificate stated that the deceased died from infarction of the lower bowel due to marked arteriosclerosis.
The cases were tried before the court without a jury resulting in judgments for the plaintiffs. Defendants appeal.
1. The court found as a matter of fact that the deceased sustained an injury in her abdominal region on June 8, 1971; that she complained of pain, refused hospitalization; was cared for by a nurse; and did not recover, but remained in bed until her death. The court also found that'the immediate cause of her death was an infarction of the lower bowel; that there was opinion testimony that such an injury as the deceased received *335could have contributed (in her doctor’s medical opinion) to the infarction and to her death.
2. The conclusion of law by the court in both cases was that the defendant is liable under the terms of the policy, the claim is liquidated, and plaintiff is entitled to judgment.
3. As stated in Allstate Ins. Co. v. Holcombe, 132 Ga. App. 111, 115 (3), supra, (the testimony being almost identical to that submitted to the trial judge as was presented on summary judgment) the evidence was sufficient to show that the infarction of the bowel was caused by and immediately followed the abdominal injury sustained by the deceased in the automobile incident and "was caused directly and independently of all other causes by the accidental injury received.” Inferences clearly arise that when the steering wheel came off, there was injury to her abdomen. As further stated at page 115 of that opinion, there was testimony to rebut the presumption created by the death certificate that the infarction was caused by the existing arteriosclerosis.
4. Based upon all of the evidence heard by the court since the evidence did not demand a finding for the defendants (as stated in Allstate Ins. Co. v. Holcombe, 132 Ga. App. 111, supra), there was evidence to authorize findings and conclusions of law as found by the lower court in the Holcombe case (No. 50848) as well as the Usalavage (No. 50693) case.
In view of all of the foregoing, I respectfully dissent from the majority opinion, feeling that the trial judge was correct in holding the plaintiffs were entitled to recover.